--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.16
October 13, 2011


Mike Finamore
Gemini Pharmaceuticals, Inc.
87 Modular Avenue
Commack, NY 11725


Re: Subordinated Bridge Revolving Line of Credit


Dear Mike:


The purpose of this commitment letter (the "Commitment Letter") is to confirm
the terms and conditions upon which Gemini Pharmaceuticals Inc. (the "Lender ")
will make available to Oxis International Inc., a Delaware corporation (the
"Company") the Line of Credit (as defined below).
 
1. Line of Credit
 
This will confirm that Lender proposes to make available to the Company a
subordinated revolving line of credit (the "Line of Credit"), subject to the
terms and contingencies set forth in this letter. Advances under the Line of
Credit (collectively and severally, the "Advances," and severally, an "Advance")
shall be made from time to time at the request of the Company but subject always
to the specific terms, conditions, and limitations of this Commitment Letter and
the Loan Documents (as defined below).
 
2. Loan Amount
 
The aggregate amount of outstanding Advances shall not exceed $750,000.00 at any
time. The maximum amount of the aggregate outstanding Advances at any one time
during the term of the Line of Credit is referred to herein as the "Maximum
Availability." The loan amount will be tiered, starting at $250,000 and will
ramp up to $500,000 and then $750,000 upon achievement of determined milestones.
In addition, there will be a mutual waiver should the line need to be increased
sooner than milestone is achieved.
 


 
It is understood and agreed that this shall be a revolving line of credit and
that the Company shall have the right to repay all or a portion of any
outstanding Advances and thereafter reborrow amounts already repaid so long as
the aforementioned Maximum Availability limitations are adhered to during the
term of the Line of Credit.
 
3. Purpose
 
The Advances requested under the Line of Credit shall be used for product and
inventory purchases

 
 

--------------------------------------------------------------------------------

 
Oxis International, Inc
September 22, 2010
Page 2 of 6

 
4. Advances
 
Advances will be made available at the request of the Company on and after the
date that the Loan Documents are executed by the parties and through October 13,
2011, (as such date may be extended, in writing from time to time, in the
Lender's sole and absolute discretion, the "Termination Date"), unless earlier
terminated under the terms of this Commitment Letter or the Loan Documents.
 
Prior to any Advance, the Company shall submit to the Lender a written request
for such Advance. All Advances made to the Company under the terms of the Line
of Credit shall be repayable with interest as more fully provided in the Loan
Documents.
 
Advances shall be made upon request so long as the Company's representations and
warranties in the Loan Documents are true and accurate in all material respects
and no event of default, or event which with the passage of time or giving
notice would constitute an event of default, has occurred under the Loan
Documents. Each request by the Company for an Advance shall constitute a
representation and warranty by the Company to the Lender as of the date of such
request that (a) the foregoing conditions have been satisfied; and (b) after
giving effect to the Advance Requested, total Advances then outstanding under
the Line of Credit will not exceed the Maximum Availability for which the
Company is then eligible under the Line of Credit.
 
Advances under the Line of Credit will be evidenced by an account maintained by
the Lender on its books. Company authorizes the Lender to accept and act upon
either written or oral instructions of Michael Handelman that the Lender
believes in good faith to be a request from the Company for an Advance. For the
Company's protection the Lender reserves the right at all times to decline a
request when the Lender feels that additional verification is appropriate before
making an Advance.
 
5. Interest
 
The outstanding principal of all Advances under the Line of Credit will bear
interest at the rate of interest of prime plus 2 percent per annum.
 
Interest on the outstanding principal of all Advances shall be payable at the
rate set forth above and shall be payable in arrears on the last of each month
commencing with the first month in which an Advance is made and on the
Termination Date. Interest shall be computed on the basis of a three hundred
sixty (360)-day year and actual days elapsed.
 
6. Repayments
 
Repayments of Advances may be made to the Lender without premium, penalty or
other fees at any time prior to the Termination Date. The amount of any Advance
repaid prior to the Termination Date may be reborrowed by the Company in the
form of an additional Advance subject to the Maximum Availability limitations
described herein.
 
Upon receipt of payment from company accounts receivable invoices, those funds
will be used first as repayment of advances. The CFO will certify upon receipt
of said funds, that payment will go first to Gemini to repay the advance on the
credit line.

 
 

--------------------------------------------------------------------------------

 
Oxis International, Inc
September 22, 2010
Page 3 of 6

 
The outstanding principal balance of all Advances under the Line of Credit plus
all accrued but unpaid interest thereon, if not sooner paid, shall be due and
payable on the Termination Date, unless earlier payment is otherwise required
under the terms of the Loan Documents.
 
All payments shall be applied first to the payment of interest on the unpaid
principal of all then-outstanding Advances, and then to the balance on account
of the principal of all Advances under the Line of Credit.
 
 
7. Subordination
 
The Company indebtedness to the Lender under the Line of Credit will be
subordinate and junior in right of payment to the prior payment in full of all
secured Senior Indebtedness. In the event that said Debentures are converted,
paid or otherwise satisfied, then the Company’s indebtedness to the Lender shall
be senior in right of payment to all other indebtedness.
 
8. Loan Documents
 
The obligation of the Lender to make the first Advance under the Line of Credit
will not arise until the parties have executed and delivered a revolving line of
credit promissory note (the "Note") payable to the order of the Lender and such
other documents in form and substance satisfactory to the Lender as Lender may
reasonably required in connection with the Line of Credit (collectively the
"Loan Documents").
 
 9. Warrants
 
In partial consideration of the commitment made by the Lender under the Line of
Credit, the Company shall issue to the Lender non-callable 5-year warrants to
purchase 300,000 additional shares of Common Stock at a share price of $0.12.
There will be a cashless exercise provision included. The warrants will vest as
follows: 50% immediately, 25% when the line is increased to $500,000 and the
remaining 25% when the line is increased to $750,000.
 
10. Representations and Warranties
 
Each of the Lender and the Company hereby represent and warranty to one another
that:
 

 
 

--------------------------------------------------------------------------------

 
Oxis International, Inc
September 22, 2010
Page 4 of 6


 
(a) They have the full legal right to enter into the Loan Documents and perform
their obligations hereunder.
 
 
(b) The execution, delivery and performance of the Loan Documents by the
respective party (i) will not require any approval or consent of, or filing
with, any governmental agency or entity; and (ii) will not result in, or
require, the creation or imposition of any mortgage, deed of trust, pledge,
lien, security interest or other charge or encumbrance of any nature on any
property now or hereafter acquired by the party, except as provided in the Loan
Documents.
 
(c) The Loan Documents will be valid and legal enforceable against the
respective party in accordance with their terms.
 
In addition, the Loan Documents shall contain customary representations and
warranties from the Company, including confirmation of corporate status and
authority; execution, delivery and performance of Loan Documents do not violate
law or existing agreements; status of litigation relating to Company's business
and properties; accuracy of financial information regarding the Company and no
material adverse change since the date of the financial information delivered to
the Lender; no governmental or regulatory approvals required; legality,
validity, binding effect and enforceability of Loan Documents; and use of
proceeds. The Loan Documents shall also contain customary representations and
warranties from the Lender with respect to certain securities law matters
relating to the Line of Credit and the securities of the Company that may be
issued in accordance with the terms and conditions of the Line of Credit.
 
11. Covenants
 
The Loan Documents shall contain customary affirmative and negative covenants
regarding the activities and operations of the Company, including required
deliveries of financial information; continuation of business and maintenance of
legal existence, rights and privileges; compliance with contractual obligations
and laws; maintenance of property and insurance; maintenance of books and
records.
 
12. Events of Default
 
If any of the events set forth below ("Events of Default") shall occur and be
continuing, the Lender may, but shall not be obligated to, declare the Note
immediately due and payable and withhold Advances and pursue any other rights
and remedies available to the Lender or both:
 
(a) A payment of interest on the Note is not made within thirty (30) business
days following the date on which it is due;
 
(b) A representation or warranty contained herein or in the Loan Documents
proves to be incorrect in any material respect;
 
(c) The Company is in default of any other material provision hereof or in the
Loan Documents and has failed to cure such default within an agreed period
following notice thereof from the Lender; or

 
 

--------------------------------------------------------------------------------

 
Oxis International, Inc
September 22, 2010
Page 5 of 6

 
(d) The Company shall be involved in financial difficulties as evidenced by the
entry of an order by a court of competent jurisdiction finding it to be bankrupt
or insolvent and such order shall not be vacated or stayed on appear or
otherwise stayed within ninety (90) days.
 
Following any Event of Default which is continuing, the Lender may decline to
make any or all further Advances hereunder; the Lender may proceed to protect
and enforce its rights by suit in equity, action at law and/or other appropriate
proceeding either for specific performance of any covenant or condition
contained in the Loan Documents, or in aid of the exercise of any power granted
in the Loan Documents.
 
13. Notices
 
All communications provided herein shall be in writing and shall be sufficient
if sent by United States mail, registered or certified, postage prepaid,
delivered by messenger, or so-called overnight courier, address as follows:
 


 
If to the Lender:
 
Mike Finamore
 
If to the Company:
 
Michael Handelman, CFO
 
or to such other address as the party to receive any such communication or
notice may have designated by written notice to the other party.
 
14. Governing Law
 
This Commitment Letter and the Loan Documents shall be governed by and construed
in accordance with the laws of the State of California as applied to agreements
made between residents of California for performance entirely within California.
 
15. Securities Law Compliance
 
THIS AGREEMENT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR REGISTERED OR QUALIFED UNDER ANY STATE
SECURITIES LAWS. THIS AGREEMENT (OR ANY OF THE SECURITIES OR INSTRUMENTS
REFERRED TO HEREIN) MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF REGISTRATION UNDER THE SECURITIES ACT AND REGISTRATION OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS UNLESS THE PROPOSED
TRANSACTION DOES NOT REQUIRE SUCH REGISTRATION OR QUALIFICATION.
 
16. Counterparts
 
This Commitment Letter may be executed in one or more counterparts each of which
shall be an original and all of which together shall be but one agreement.

 
 

--------------------------------------------------------------------------------

 
Oxis International, Inc
September 22, 2010
Page 6 of 6

 
If the above terms and conditions are satisfactory, please so indicate on the
enclosed copy hereof whereupon this Commitment Letter will then constitute an
agreement between the Company and the Lender. This document may be executed in
counterparts and each counterpart deemed an original.






Gemini Pharmaceuticals, Inc






By:  /s/ Michael Finamore                                                   


Agreed and Accepted this 18 day of October, 2010.






Oxis International, Inc.
 


By:  s/ Michael
Handelman                                                                   

